               Case 1:19-cv-11343-PKC Document 14 Filed 02/14/20 Page 1 of 1

                                   RAAB, STURM          & GANCHROW, LLP
                                                   COUNSELORS AT LAW
                                              2125 CENTER AVENUE,    100
                                                                    SUITE
                                                                 07024
                                               FORT LEE, NEW JERSEY
                                                  Tel: (201)292-0150
                                                  FAX: (201)292-0152

    RONALD RAAB*
    IRA A. STURM****
    ARID. GANCHROW**


   * ADMITTED lN NY
  **ADMITTED IN NY AND NJ
 ... ADMITTED lN NY AND CT
****ADMITTED!NNYANDFLA
*****ADMITTED INNY. NJ AND MD




  VIA ECF ELECTRONIC FILING
  Hon. P. Kevin Castel, U.S.D.J.
  Southern District of New York
  Daniel Patrick Moynihan
  United States Courthouse
  500 Pearl Street, Courtroom 11D
  New York, N.Y. 10007

              Re:           Building Service 32BJ Health Fund, et al. v. Facilities Source Corporation       -I-,
                            CivilActionNo.19-cv-11343 ,o_/2✓~                      /o" _tjeri/   Pi1,~J..~d,)..,
   DearJudge Castel:                                      {;;?£)a, ti]        ,   go eJ~/)6 /<..,z;/J . .
           Our firm represents the Plaintiffs Building Service 32BJ Benefit Funds (the "Funds"), the
   Plaintiffs in the above-referenced matter. Presently, there is an Initial Conference scheduled
   before Your Honor for February 20, 2020 at 10:45 a.m. The Funds ask that this Con~ference      be 4 /t1
   adjourned sine die. There have been no prior requests for adjournment of this Conf~.             ~ , ~--

           Defendant Facilities Source Corporation ("Defendant") has, to date, ~ a r · m this               U>f,}_r
   action. As a result, a Clerk's Cert~.:pefatt-V was issued, and the Funds subsequently filed              --) -/9· ~
   a Motion for Default Judgment(t,returnable Fe 1ruary 10, 2020. Defendant did not file any                d
   response to this Motion. Given thart-.1-'nrrrrt's pending ruling on this Motion could result in
   issuance of a final Judgement in favor of the Funds, the Funds ask that the Conference be
   adjourned sine die or, alternatively, to a date after the Court's resolution of the pending Motion.

          Thank you for your attention to this matter. If you have any questions or concerns, please
   do not hesitate to contact me.

                                                                            Respectfully submitted,

                                                                            Isl Samuel R. Bloom
                                                                            Samuel R. Bloom
